                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:15-CR-363-D
                                  No. 5:19-CV-335-D


SHAMIEKA GOODALL,                         )
                                          )
                          Petitioner,     )
                                          )
                  v.                      )                       ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                          Respondent.     )


       On August 5, 2019, Sham.ieka Goodall ("Goodall") filed a motion under 28 U.S.C. § 2255

to vacate, set aside, or correct her concurrent life sentences [D.E. 165]. On September 23, 2019,

Goodall moved for a status report [D.E. 172]. On January 6, 2020, the government moved to dismiss

Goodall's section 2255 motion [D.E. 180] and filed a memorandum in support [D.E. 181]. As

explained below, the court grants the government's motion to dismiss, dismisses Goodall's section

2255 motions, and dismisses as moot Goodall' s motion for a status request.

                                                 I.

       Goodall played a central role in the kidnapping of the father of a North Carolina Assistant

District Attomey. On January 23, 2017, a jury convicted Goodall of conspiracy to violate the

kidnapping statute (count one) and kidnapping and aiding and abetting (count three). See [D.E. 120].

       On June 6, 2017, the court held Goodall's sentencing hearing and calculated Goodall's

advisory guideline range to be life imprisonment. See Sentencing Tr. [D.E. 154] 4-11. After

considering all relevant factors under section 3553(a), the court sentenced Goodall to life

imprisonment on each count to run concurrently. See id. at 30-37; [D.E. 139]. Goodall appealed



           Case 5:15-cr-00363-D Document 183 Filed 12/29/20 Page 1 of 5
[D.E. 136]. On July 17, 2018, the United States Court of Appeals for the Fourth Circuit affirmed

this court's judgment. See United States v. Goodall, 741 F. App'x 910 (4th Cir. 2018) (per curiam)

(unpublished).

       In-Ooodall's section 2255 motion, she argues: (1) the court improperly applied U.S.S.G. §

3Al .2(b) to the father of the Assistant District Attorney, (2) the court improperly analyzed relevant

conduct, and (3) actual innocence. See [D.E. 165] 1-10.

       A motion to dismiss under Rule 12(b)(6) ofthe Federal Rules of Civil Procedme for ''failme

        a
to state claim upon which relief can be granted" tests a complaint's legal and factual sufficiency.

See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Corp. v. Twombly. 550 U.S. 544,

555-63, 570 (2007); Coleman v. Md. Court of A1meals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd,

566 U.S. 30 (2012); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008); accord Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). In considering a motion to dismiss, a court need

not accept a complaint's legal conclusions. See, e.g., Iqbal, 556 U.S. at 678. Similarly, a court

''need not accept as true unwarranted inferences, unreasonable conclusions, or arguments."

Giarratano, 521 F.3d at 302 (quotation omitted); see Iqbal, 556 U.S. at 677-79. Moreover, a court

may take judicial notice ofpublic records without converting a motion to dismiss into a motion for

summary judgment. See, e...g., Fed. R. Evid. 201(d); Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551

U.S. 308, 322 (2007); Philips v. Pitt Cncy. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In

reviewing a section 2255 motion, the court is not limited to the motion itself. The court may

consider ''the files and records of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11

F.3d 223, 225 (1st Cir. 1993). Likewise, a court may rely on its own familiarity with the case. See,

~    Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354,

359-60 (4th Cir. 2013).

                                                 2

            Case 5:15-cr-00363-D Document 183 Filed 12/29/20 Page 2 of 5
        As for Goodall' s claims concerning the advisory guideline calculation and actual innocence,

Goodall presented the claims to the Fourth Circuit on direct appeal. Goodall cannot use section 2255

to recharacterize and relitigate claims she lost on direct appeal. See Bousley v. United States, 523

U.S. 614, 622-23 (1998); United Statesv. Frady.456U.S. 152,165 (1982); Dyess, 730F.3dat360;

United States v. Roane, 378 F.3d 382,396 n.7 (4th Cir. 2004); Boeckenhauptv. United States, 537

F.2d 1182, 1183 (4th Cir. 1976) (per curiam).

       Alternatively, Goodall procedurally defaulted her claims by failing to raise them on direct

appeal. Thus, the general rule ofprocedural default bars Goodall from presenting her claims under

section 2255. See, e.g., Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley, 523 U.S. at

621; United States v. Fugit, 703 F.3d 248,253 (4th Cir. 2012); United States v. Sanders, 247 F.3d

139, 144 (4th Cir. 2001). Furthermore, Goodall has not plausibly alleged "actual innocence" or

"cause and prejudice" resulting from the alleged error about which she now complains. See Bousley.

523 U.S. at 622-24; Coleman v. Thompson. 501 U.S. 722, 753 (1991); Frady, 456 U.S. at 170;

United States v. Pettiford, 612 F.3d 270, 280-85 (4th Cir. 2010); Sanders, 247 F.3d at 144; United

States v. Mikalajunas, 186 F.3d 490, 492-95 (1999). Thus, the claims fail.

       To the extent Goodall asserts an ineffective assistance of counsel claim, the "Sixth

Amendment entitles criminal defendants to the effective assistance of counsel-that is,

representation that does not fall below an objective standard of reasonableness in light ofprevailing

professional norms." Bobby v. Van Hook, 558 U.S. 4, 7 (2009) (per curiam) (quotations omitted).

The Sixth Amendment right to counsel extends to all critical stages of a criminal proceeding,

including plea negotiations, trial, sentencing, and appeal. See, e.g., Lafler v. Cooper. 566 U.S. 156,

164-65 (2012); Missouri v. Fzye, 566 U.S. 134, 140 (2012); Gloverv. United States, 531 U.S. 198,

203-04 (2001). "[S]entencing is a critical stage of trial at which a defendant is entitled to effective

                                                  3

           Case 5:15-cr-00363-D Document 183 Filed 12/29/20 Page 3 of 5
assistance of counsel, and a sentence imposed without effective assistance must be vacated and

reimposed to permit facts in mitigation of punishment to be fully and freely developed." United

States v. Breckenridge, 93 F.3d 132, 13S (4th.Cir. 1996); see Glover, S31 U.S. at203-04. To state

a claim ofineffective assistance ofcounsel in violation ofthe Sixth Amendment, Goodall must show

that her attorney's performance fell below an objective standard of reasonableness and that she

suffered prejudice as a result. See Strickland v. Washingto1t, 466 U.S. 668, 687-91 (1984).

        When determining whether counsel's representation was objectively unreasonable, a court

must be "highly deferential" to counsel's performance and must attempt to "eUminate the distorting

effects of hindsight." Id at 689. Therefore, the "court must indulge a strong presumption that

counsel's conduct falls within the wide range of reasonable professional assistance." Id. A party

also must show that counsel's deficient performance prejudiced the party. See id. at 691-96. A

party does so by showing that there is a ''reasonable probability'' that, but for the deficiency, ''the

result of the proceeding would have been different." Id. at 694.

       The claim fails concerning counsel's performance. Defense counsel's performance falls

within the wide range ofprofessional performance. See, e.g., Strickland, 466 U.S. at 691. Defense

counsel raised the objections that Goodall now asserts. See [D.E. 130-1] 1-S. The court properly

overruled the objections at sentencing, and the Fourth Circuit affirmed this court's judgment. See

Sentencing Tr. at 4-11; Goodall, 741 F. App'x at 911-14. Thus, the court rejects Goodall's

ineffective assistance of counsel claim.

       After reviewing the claims presented in Goodall's motions, the court finds that reasonable

jurists would not find the court's treatment of Goodall's claims debatable or wrong and that the

claims do not deserve encouragement to proceed any further. Accordingly, the court denies a

certificate ofappealability. See 28 U.S.C. § 22S3(c); Miller-El v. Cockrell, S37 U.S. 322, 336-38

                                                  4

           Case 5:15-cr-00363-D Document 183 Filed 12/29/20 Page 4 of 5
(2003); Slack v. McDaniel, S29 U.S. 473, 484 (2000).

                                               II.

       Ins~ the court GRANTS the government's motion to dismiss [D.E. 180], DISMISSES

Goodall's section 2255 motion [D.E. 165], DISMISSES AS MOOT Goodall's motion for a status

update [D.E. 172], and DENIES a certificate of appealability. The clerk shall close the case.

       SO ORDERED. This L~ day of December 2020.




                                                       JSC.DEVERID
                                                       United States District Judge




                                                5

          Case 5:15-cr-00363-D Document 183 Filed 12/29/20 Page 5 of 5
